STRAS, Justice
(concurring).
I write separately because Part V of the court’s opinion relies on State v. Holmes, 281 Minn. 294, 161 N.W.2d 650 (1968), a case that has not stood the test of time. In Holmes, we held that when an appellate court overturns a conviction on appeal, “judicial policy” prevents a district court from imposing a longer sentence following a retrial for the same offense. Id. at 296, 161 N.W.2d at 652. In the years before and after Holmes, however, we have never *269invoked “judicial policy” as a reason to create another prophylactic criminal rule.1 Nor have we explained our authority to make “judicial policy,” the scope of “judicial policy,” or even how to determine “judicial policy.” Elsewhere, I have questioned our authority to reverse convictions and reduce sentences in the “interests of justice.” See State v. Beecroft, 813 N.W.2d 814, 867 (Minn.2012) (Stras, J., dissenting) (observing that there is no constitutional basis for reversing prophylactically “in the interests of justice”). I harbor similar doubts about the constitutionality of reducing a criminal sentence based on a highly subjective and ill-defined “judicial policy.”
Holmes is also questionable for another reason. Just 1 year after we decided Holmes, the Supreme Court of the United States decided North Carolina v. Pearce, 395 U.S. 711, 723-24 (1969), in which it applied the Fourteenth Amendment’s Due Process Clause to circumstances similar to those in this case. In deciding Holmes, we relied in large part on a federal case, Patton v. North Carolina, 381 F.2d 636 (4th Cir.1967), that was overruled by Pearce. See Holmes, 281 Minn. at 299, 303, 161 N.W.2d at 654, 656 (discussing Patton). In fact, in Pearce, the Supreme Court directly modified the rule from Patton by reviewing Pearce v. North Carolina, 397 F.2d 253 (4th Cir.1968), á “brief per curiam judgment [of the Fourth Circuit] citing its Patton decision,” Pearce, 395 U.S. at 714, 89 S.Ct. 2072. In Pearce, the Court held that a sentencing judge may impose a longer sentence following a successful appeal by a defendant, but only if the judge’s reasons for doing so “affirmatively appear” in the record and those reasons are “based upon objective information concerning identifiable conduct on the part of the defendant occurring after the time of the original sentencing proceeding.” Id. at 726, 89 S.Ct. 2072.
The court’s opinion in this case seems to implicitly recognize that Holmes may no longer be good law. After all, if Holmes governs, it makes little sense for the court to reject Vang’s claim based on Alabama v. Smith — a case that has nothing to do with judicial policy and that merely declines to extend part of Pearce’s constitutional analysis to sentences originally imposed pursuant to a guilty plea, see 490 U.S. 794, 801, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989). At the same time, however, the court notes that Vang “does not challenge his sentence on constitutional grounds,” so the court’s reliance on Smith is puzzling.
In my view, the clearer and more straightforward approach in this case would be to expressly recognize that Holmes is no longer good law and conclude that the Due Process Clause of the Fourteenth Amendment provides the proper mechanism for evaluating Vang’s sentence. Under such an approach, Vang would still not be entitled to relief,2 but at least we would avoid further confusion of the law.

. The phrase "judicial policy” has appeared in tort cases, see Mathews v. Mills, 288 Minn. 16, 22, 178 N.W.2d 841, 845 (1970), in marital-dissolution cases, see Hagerty v. Hagerty, 281 N.W.2d 386, 389 (Minn.1979), and even as a reason to enjoin picketing, Johnson Bros. Wholesale Liquor Co. v. United Farm Workers Nat’l Union, AFL-CIO, 308 Minn. 87, 98, 241 N.W.2d 292, 299 (1976), Hut we have never relied on it in any other criminal case.


. The court is correct that Vang does not raise a due-process challenge to his sentence. Even if he did, his request for relief would *270clearly fail under Smith, which is materially identical to the case before us. See 490 U.S. at 801, 109 S.Ct. 2201.